EXHIBIT 10.2

LOGO [g127662g99r99.jpg]

 

DOMAIN NAME, ADDRESS &      UNIFORM RESOURCE LOCATOR (“URL”)    LEASE NUMBER
1356    

www.banks.com

   60 MONTHLY PAYMENTS OF $14,273.96      applicable taxes to be added         
$28,547.92 PAYABLE      IN ADVANCE AS SECURITY DEPOSIT     DESCRIPTION &
REGISTRAR(S):      Moniker Online Services, LLC    MAKE CHECKS PAYABLE TO: 20 SW
27th Ave.    DOMAIN CAPITAL, LLC Suite 201      Pompano Beach, Florida 33069   
 

LEASE AGREEMENT

This lease agreement, including all schedules, supplements and amendments, if
any (the “Agreement”) is made the 24th day of November, 2010 between Domain
Capital, LLC, its principal office at 2050 Center Avenue, Suite 600, Fort Lee,
New Jersey 07024 (the “Lessor”) and Banks.com, Inc. its principal office at 222
Kearny Street, Suite 550, San Francisco, CA 94108 (the “Lessee”).

1. LEASE.

Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor, the
domain and URL address described above. Additionally, the website found at the
address of the domain (along with related software, documentation and
trademarks) is included in this Agreement. All of the aforementioned items and
assets related to them are collectively referred to herein as the “Domain.”
Neither Lessor, nor Lessee, shall have any obligations hereunder until the
execution and delivery of this Agreement. The terms and conditions contained
herein shall govern the leasing and use of the Domain.

2. ADDITIONAL DEFINITIONS.

a. The “Access Date” means the date on which the Domain is available for use by
Lessee. If Lessee shall fail, without reasonable cause, to execute an acceptance
certificate within three days of access to the Domain by Lessee, the Access Date
will be considered to be three days after the date the Domain is available to
Lessee.

b. The “Commencement Date” means, as to the Domain designated above, where the
Access Date for such Domain falls on the first day of the month, that date, and
in any other case, the first day of the month following the month in which such
Access Date falls.

c. “Web Host Provider” means the third party provider, mutually acceptable to
Lessee and Lessor, whichprovidestheactualwebhostingservices (currently
                                                                             ).
The Web Host Provider has no relationship to, and is independent of, Lessor and
is not a party to this Agreement.

3. TERM OF LEASE.

a. The term of this Agreement, as to the Domain designated above, shall commence
on the Access Date for such Domain, and shall continue for a period ending sixty
(60) months from the Commencement Date (the “Term”).

 

Copyright © 2008

     1   



--------------------------------------------------------------------------------

b. Any notice of termination given by either party under this Agreement may not
be revoked, without the written consent of the other party.

4. PAYMENTS.

As to the Domain, the amounts payable by Lessee to Lessor are as set forth
above. Payments shall begin on the Access Date and shall be due and payable by
Lessee in advance on the first day of each month. If the Access Date does not
fall on the first day of a month, the first payment shall be a pro rata portion
of the monthly rental, calculated on a thirty-day basis, due and payable on the
Access Date. In addition to the monthly rental set forth above, Lessee shall pay
to Lessor an amount equal to all taxes paid, payable or required to be collected
and however designated, which are levied or based on this Agreement, or on the
Domain or its use, lease operation, control, or value, including without
limitation, all registration fees payable to registrar(s) and others, state and
local privilege or excise taxes based on gross revenue, any penalties or
interest in connection therewith or taxes or amounts in lieu thereof paid or
payable by Lessor in respect of the foregoing, but excluding taxes based on
Lessor’s net income. Personal property taxes, if any, on the Domain shall be
paid by Lessee. Lessee agrees to file, on behalf of Lessor, all required
property and other applicable tax returns and reports concerning the Domain with
all appropriate governmental agencies, and, within not more than forty-five days
after the due date of such filing (including extensions thereof), to send Lessor
confirmation of such filing. Lessor shall give Lessee forty-five days advance
written notice of any tax returns required to be filed by Lessee pursuant to
this section. Charges for taxes, penalties and interest shall be promptly paid
by Lessee when invoiced by Lessor.

A late charge on any past due payment shall accrue at the rate of two percent of
each such late payment for each month such payment shall be late, or if such
rate shall exceed the maximum rate allowed by law, then at such maximum rate,
and shall be payable on demand. Late payment charges shall be paid not later
than thirty days following the date that the original payment was due. In the
event that the Lessor is obligated to transfer the Domain to any third party at
any time during the Term of this Agreement pursuant to a judicial order,
arbitration or mediation decision, decree, or otherwise, Lessee hereby agrees
that it shall nevertheless continue to make all outstanding monthly payments
that are then due and owing to Lessor in accordance with the terms of this
Agreement.

Lessee may prepay the balance of the lease payments, in full at any time for the
corresponding amounts set forth on Attachment “A”, provided that if an Event of
Default has occurred and is continuing pursuant to Section 15 herein, such
prepayment can be made within 15 days following Lessee’s receipt of the Default
Notice, as described in Section 16, by delivering to Lessor any then outstanding
lease payments plus the prepayment amount corresponding to the number of the
most recent payment made by Lessee (after payment of any then outstanding lease
payments) as set forth on Attachment “A” hereto (with the then outstanding lease
payments collectively hereinafter referred to as the “Prepayment Amount”). Upon
Lessor’s confirmation that it has received the Prepayment Amount (as defined
herein), this Agreement shall terminate and Lessor appoints Lessee its attorney
in fact, which powers are coupled with an interest to: (i) prepare, execute,
file and record terminations of any financing statements filed by or on behalf
of Lessor and Lessee with respect to the Domain; (ii) transfer right, title and
interest of the Domain with the applicable registrar for the Domain; and
(iii) do all acts or things which Lessee may deem necessary or appropriate to
release Lessor’s interest in the Domain. If Lessee fails to pay to Lessor the
Prepayment Amount within 15 days following Lessee’s receipt of the Default
Notice, then Lessee appoints Lessor its attorney in fact, which powers are
coupled with an interest, to immediately prepare, execute, file and record
terminations of any financing statements filed on behalf of Lessee with respect
to the Domain.

5. DOMAIN OPERATIONS/USAGE.

a. Subject to the terms of this Agreement, Lessee shall be entitled to unlimited
usage of the Domain without extra charge by Lessor. During the Term, Lessee
agrees and acknowledges that the Domain shall not be transferred to any third
party, without the prior written consent of Lessor.

b. Lessee may, at its own expense, make alterations to the website, provided
that such alterations are legally permissible and Lessee does not intentionally
decrease the value of the Domain. Lessee will use reasonable efforts to protect
Lessor’s interest in the Domain and its associated website, including, but not
limited to, giving appropriate notice of Lessor’s ownership and related
interests. Lessee agrees that only properly authorized persons will use the
Domain.

 

Copyright © 2008

     2   



--------------------------------------------------------------------------------

c. Lessee agrees that the Domain contains copyrighted materials that are
proprietary to Lessor and/or others. These materials may only be used or
accessed as specifically provided for in this Agreement.

d. Lessee agrees not to copy, duplicate, rent, lease, loan, or sell the Domain
during the Term of this Agreement without Lessor’s prior written consent. Lessee
agrees not to distribute, reverse engineer, or otherwise attempt to discover any
programming code used in or with the Domain and/or its associated website.
Lessee agrees not to sell, assign, sublicense, or otherwise attempt to transfer
any right in the Domain and/or its associated website, create derivative works
or in any improper manner commercially exploit the Domain and/or its associated
website, in whole or in part.

e. The Domain is provided by Lessor on an “as is” basis, and used solely at the
risk of Lessee. Lessee’s non-transferable right, subject to the terms and
conditions of this Agreement, to the use of the Domain and/or its associated
website do not grant Lessee and its customers a license or any other right to
store any of the proprietary items (including any portion of the software or
documentation) or to copy or otherwise use such information to create derivative
works.

f. Lessee shall not attempt to undermine the security or integrity of the
computing systems or networks of Lessor or the Web Host Provider, and Lessee
will not attempt to gain unauthorized access. Lessee agrees to respect and not
violate copyrights, trademarks, service marks, patents or other intellectual
property protected under the terms of this Agreement.

6. MAINTENANCE AND RESTRICTIONS.

Lessee shall, during the continuance of this Agreement, at its expense, keep the
Domain in good working order and condition and make all reasonably necessary
adjustments, repairs and replacements thereto. Lessee shall not use and/or
permit the Domain to be used for any unlawful purpose or for which the Domain is
not designed or reasonably suitable.

7. EXPORT CONTROL & REGULATORY COMPLIANCE.

a. Lessee represents and warrants to Lessor that it shall not use the Domain and
its associated website to export, re-export, sell, transact, do business with,
supply, directly or indirectly, from the United States, or by a third person
wherever located, any product, good, software, technology (including technical
data) or service whatsoever to any person or entity set forth on the United
States Treasury Department Office of Foreign Assets Control list of suspected
terrorists, drug traffickers or other specially designated nationals, as well as
the United States Department of Commerce Denied Person’s List or Entity List, as
each is amended from time to time. In addition, repairing, replacing or
technically supporting (servicing) goods or products that may have been obtained
in violation of applicable laws is strictly prohibited.

b. Lessee shall comply with all governmental laws, regulations and requirements
including, but not limited to: (i) the CAN-SPAM Act of 2003, as amended, and any
and all Federal Trade Commission enabling regulations; (ii) the Children’s
Online Privacy Protection Act; (iii) all federal and state statutes and
governmental regulations pertaining to privacy, deceptive marketing, data
protection and credit; and (iv) all government mandated insurance requirements,
if any, with respect to the use, maintenance and operation of the Domain.

c. Lessee certifies that, to the best of Lessee’s knowledge, the Lessee has not
been designated, and is not owned or controlled, by a “suspected terrorist” as
defined in Executive Order 13224. Lessee hereby acknowledges that the Lessor
seeks to comply with all applicable laws concerning money laundering and related
activities, including evasion of taxes. In furtherance of those efforts, Lessee
hereby represents, warrants and agrees that: (i) none of the cash or property
that Lessee will pay or will contribute to the Lessor has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contributions or payments by Lessee to the Lessor, to
the extent that they are within Lessee’s control, shall cause the Lessor to be
in violation of the United States Bank Secrecy Act, the United States
International Money Laundering Control Act of

 

Copyright © 2008

     3   



--------------------------------------------------------------------------------

1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001. Lessee shall promptly notify the Lessor if
any of these representations ceases to be true and accurate regarding the
Lessee. Lessee shall provide the Lessor any additional information regarding
Lessee that the Lessor deems necessary or convenient to ensure compliance with
all applicable laws concerning money laundering and similar activities,
including evasion of taxes. Lessee understands and agrees that if at any time it
is discovered that any of the foregoing representations are incorrect, or it is
otherwise required by applicable laws or regulations related to money laundering
or similar activities, Lessor may undertake appropriate actions to ensure
compliance with applicable laws or regulations. Lessee further understands that
the Lessor may release confidential information regarding the Lessee if required
by a valid order of a court of law, but only to the extent of and for the
limited purposes of such order and only on the condition precedent that the
Lessor notifies the Lessee of such order as soon as reasonably possible after
the Lessor’s receipt of such order and allows Lessee ten days to seek an
appropriate protective order.

8. OWNERSHIP AND INSPECTION.

a. The Domain shall at all times remain the property of the Lessor. Lessor shall
at all times during the Term of this Agreement keep the Domain free and clear of
all third party liens, restrictions, licenses, security interests and
encumbrances (other than Lessor’s lien and interest in the Domain). Lessor
covenants and agrees that it shall not sell, assign or otherwise transfer or
grant a security interest in all or any part of the Domain, except in accordance
with Section 16 hereof. It is the intention and understanding of both Lessor and
Lessee that the Domain shall be, and at all times remain, separately
identifiable personal property. Lessee shall not permit the Domain to be parked,
stored or maintained with any other domains or personal property in such manner
or under such circumstances that Domain might become an accession to or confused
with such other personal property; provided, however, that the Domain’s use or
maintenance, in accordance with normal operating procedures of Lessee, with any
other domains owned by or leased to Lessee, shall not be a violation of the
foregoing provisions of this sentence.

b. Lessee certifies that: (i) the Domain is free and clear of all liens,
restrictions, licenses, security interests and encumbrances other than Lessor’s
lien and interest in the Domain; (ii) during the term of this Agreement, Lessee
shall keep the Domain free and clear of all third party liens, restrictions,
licenses, security interests and encumbrances; (iii) it transferred good and
marketable title in the Domain to Lessor; (iv) prior to entering into this
Agreement, it properly purchased the Domain without committing fraud or
misrepresentation and did not otherwise infringe upon the rights of any third
party while purchasing the Domain; (v) the Domain has not been, and is not
currently the subject of any litigation, claim, arbitration or other legal
proceeding, either pending, contemplated or threatened, nor has Lessee received
any notice of any such pending items; and (vi) it is not in default of any
obligations to Silicon Valley Bank or any other third party lenders. Lessee
shall not assign this Agreement or any of its rights hereunder or sublease the
Domain without the prior written consent of Lessor, except that Lessee may, at
its expense, after prior written notice to Lessor, assign this Agreement or
sublease the Domain to Lessee’s parent or subsidiary corporation, or to a
corporation which shall have been acquired or which owns substantially all of
the property of Lessee by merger, consolidation or purchase. No permitted
assignment or sublease shall relieve Lessee of any of its obligations hereunder,
without the prior written consent of Lessor.

c. Lessor and/or its agents shall have free access to the codes for the Domain
for the purpose of inspection and for any other purpose contemplated in this
Agreement.

d. Lessee shall immediately notify Lessor of all details concerning any damage
or loss arising out of the functioning or operation of the Domain within two
business days thereof if the damage or loss continues for two business days.

9. LIMITATION OF LIABILITY AND LIMITATION OF WARRANTIES.

a. Lessor shall, at the request and expense of Lessee, enforce for the benefit
of Lessee any rights which Lessor shall be entitled to enforce in respect of the
Domain.

b. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THERE ARE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND EXPRESSED OR IMPLIED, WITH RESPECT TO

 

Copyright © 2008

     4   



--------------------------------------------------------------------------------

THE CONDITION OR PERFORMANCE OF THE DOMAIN, ITS MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR WITH RESPECT TO INFRINGEMENT OR THE LIKE. LESSOR SHALL
HAVE NO LIABILITY TO LESSEE FOR ANY CLAIM, LOSS OR DAMAGE OF ANY KIND OR NATURE
WHATSOEVER, NOR SHALL THERE BE ANY ABATEMENT OF PAYMENTS, ARISING OUT OF OR IN
CONNECTION WITH (i) THE DEFICIENCY OR INADEQUACY OF THE DOMAIN FOR ANY PURPOSE,
WHETHER OR NOT KNOWN OR DISCLOSED TO LESSOR, (ii) ANY DEFICIENCY OR DEFECT IN
THE DOMAIN, (iii) THE USE OR PERFORMANCE OF THE DOMAIN, (iv) ANY INTERRUPTION OR
LOSS OF SERVICE OR USE OF THE DOMAIN, AND (v) ANY LOSS OF BUSINESS OR OTHER
CONSEQUENTIAL LOSS OR DAMAGE WHETHER OR NOT RESULTING FROM ANY OF THE FOREGOING.
LESSEE WILL DEFEND, INDEMNIFY AND HOLD LESSOR HARMLESS AGAINST ANY AND ALL
CLAIMS, DEMANDS AND LIABILITIES ARISING OUT OF OR IN CONNECTION WITH THE DESIGN,
USE, POSSESSION OR OPERATION OF THE DOMAIN.

10. SECURITY INTEREST.

a. In the event that Lessor transfers, assigns or grants a security interest in
all or any part of its rights in this Agreement, and/or sums payable hereunder
to third party, whether as collateral security for any loans or advances made or
to be made to Lessor by such third party or otherwise, Lessor will provide
Lessee with 30 days prior written notice of such transfer, assignment or grant,
unless such transfer or assignment is pursuant to a court order, in which case
Lessor will notify the Lessee of such order as soon as reasonably possible after
the Lessor’s receipt of such order. Lessee, upon receipt of notice of any such
transfer or assignment and instructions from Lessor, shall pay its obligations
hereunder or amounts equal thereto to the third party (or to any other party
designated by the third party), and Lessee’s obligations hereunder shall be
absolute and unconditional and shall not be subject to any abatement, reduction,
recoupment, defense, offset or counterclaim available to Lessee against Lessor
for any reason whatsoever; nor, except as otherwise expressly provided herein,
this Agreement shall not terminate, nor shall the respective obligations of
Lessor or Lessee be otherwise affected, by reason of any defect in the Domain,
condition, design, operation or fitness for use thereof or any loss or
destruction of the Domain or any part thereof, the prohibition of or other
restriction against Lessee’s use of the Domain, the interference with such use
by any private person or entity, or by reason of any failure by Lessor to
perform any of its obligations herein contained, or by reason of any other
indebtedness or liability, howsoever and whenever arising, of Lessor to Lessee
or to any other person, firm or corporation or to any governmental authority or
for any other cause, whether similar or dissimilar to the foregoing, any present
or future law to the contrary notwithstanding, it being the intention of the
parties hereto that the payments by Lessee hereunder shall continue to be paid
in all events and at the times herein provided, except as otherwise expressly
provided for herein.

b. On the Access Date, Lessee will furnish to Lessor, and/or its assignee, a
certificate signed by an officer of Lessee to the effect that:

(i) Lessee has full power and authority to enter into this Agreement. This
Agreement has been duly authorized, executed and delivered by Lessee and is its
valid and binding obligation, enforceable in accordance with its terms. No
approval, consent, or withholding of obligation is required from any
governmental authority with respect to the entering into or performance of this
Agreement by Lessee;

(ii) the entering into or performance of this Agreement by Lessee does not and
will not violate a judgment, order, law or regulation applicable to Lessee or
any provision of Lessee’s certificate of incorporation, by- laws or other
applicable and appropriate documents if Lessee is not a corporation, or result
in a breach of, or constitute a default under, or result in the creation of any
lien, charge, security interest or other encumbrance upon any assets of Lessee
or on the Domain or this Agreement pursuant to, any indenture, mortgage, deed of
trust, bank loan, credit agreement or other instrument to which Lessee is a
party or by which it or its assets may be bound;

(iii) the Domain is duly registered at the Registrar(s) shown above and the
website has been and is then operating to the satisfaction of Lessee;

(iv) Lessee has no right, title or interest in the Domain or any part thereof
except the right, title and interest therein as provided under this Agreement;
and that, on the Access Date, with respect to Lessee, this

 

Copyright © 2008

     5   



--------------------------------------------------------------------------------

Agreement is in full force and effect, Lessee is not in default hereunder, and,
to Lessee’s knowledge, Lessor is not in default hereunder.

c. On the Access Date, Lessor will furnish to Lessee, a certificate signed by an
officer of Lessor to the effect that:

(i) Lessor has full power and authority to enter into this Agreement. This
Agreement has been duly authorized, executed and delivered by Lessor and is its
valid and binding obligation, enforceable in accordance with its terms. No
approval, consent, or withholding of obligation is required from any
governmental authority with respect to the entering into or performance of this
Agreement by Lessor;

(ii) The entering into or performance of this Agreement by Lessor, does not
violate a judgment, order, law or regulation applicable to Lessor or any
provision of Lessor’s certificate of incorporation, by-laws or other applicable
and appropriate documents if Lessor is not a corporation., or result in a breach
of, or constitute a default under, or result in the creation of any lien,
charge, security interest or other encumbrance upon the Domain or this Agreement
pursuant to, any indenture, mortgage, deed of trust, bank loan, credit agreement
or other instrument to which Lessor is a party or by which it or its assets may
be bound;

c. Lessee agrees promptly to execute and deliver to Lessor standard form UCC-1
financing statements as well as such other agreements, documents, instruments
and certificates as Lessor may reasonably request (including, without
limitation, and certified copies of Board resolutions, both in form and
substance satisfactory to Lessor) in order to effect Lessor’s purchase of the
Domain or financing thereof.

d. Lessee authorizes Lessor to file a financing statement with respect to the
Domain signed only by the Lessor where permitted by the Uniform Commercial Code
or other applicable law. Lessee hereby appoints Lessor as Lessee’s
attorney-in-fact to execute such financing statement on Lessee’s behalf and to
do all acts or things which Lessor may deem necessary to protect Lessor’s title
and interest hereunder.

e. Lessor and Lessee further agree that a photographic, electronic or other
reproduction of this Lease may be filed as a financing statement and shall be
sufficient as a financing statement under the Uniform Commercial Code or other
applicable law.

e. It is the intent of the parties that this is a true lease, and the filing of
a financial statement under the Uniform Commercial Code or other applicable law
shall not be construed as evidence that any security interest was intended to be
created, but only to give public notice of Lessor’s ownership of the Domain. If
this Lease is deemed at any time to be one intended as security, then Lessee
grants Lessor a security interest in the Domain and the proceeds from the sale,
lease or other disposition of the Domain.

11. MISCELLANEOUS CHARGES.

Except as otherwise specifically provided in this Agreement, it is understood
and agreed that this is a net lease, and that, as between Lessor and Lessee,
Lessee shall be responsible for all costs and expenses of every nature
whatsoever arising out of or in connection with or related to this Agreement or
the Domain. Lessee shall also be responsible for all registration and/or
registrar fees. Except as provided in Section 14, each party shall pay its own
legal, accounting and/or other professional expenses, recording charges and all
similar, related or necessary costs in connection with the transactions
contemplated by this Agreement.

12. SECURITY DEPOSIT.

As security for the prompt and full payment of the amounts due under this Lease,
and Lessee’s complete performance of all of its obligations under this Lease,
and any extension or renewal hereof, Lessee has deposited with Lessor the
security amount set forth in the section shown as “Schedule of Payments”. In the
event any default shall be made in the performance of any of Lessee’s
obligations under this Lease, Lessor shall have the right, but not the
obligation, to apply the security deposit to the curing of such default. Within
fifteen (15) days after Lessor mails notice to Lessee that Lessor has applied
any portion of the security deposit to the curing of any default, Lessee shall
restore said security deposit to the full amount set forth above. On the
expiration or earlier termination or

 

Copyright © 2008

     6   



--------------------------------------------------------------------------------

cancellation of this Lease, provided Lessee has paid all of the rent called for
and fully performed all other provisions of this Lease, Lessor will return to
the Lessee any then remaining balance of said security deposit without interest.
Said security deposit may be commingled with Lessor’s other funds, as permitted
by applicable law.

13. RISK OF LOSS ON LESSEE.

Lessee shall obtain and maintain from the time Lessee executes a document
evidencing acceptance of the Domain and for the entire term of this Agreement,
at its own expense, liability insurance and insurance against loss or damage to
the Domain and such other risks of loss as management of Lessee believes to be
prudent and customary in the businesses in which Lessee is engaged and with such
insurers as shall be reasonably satisfactory to Lessor; provided, however, that
the amount of insurance against loss or damage to the Domain shall not be less
than the installments of rent then remaining unpaid hereunder, plus the cost of
any renewal or other options. Each insurance policy will name Lessee as an
insured and Lessor as an additional insured and loss payee thereof as Lessor’s
interest may appear, and shall contain a clause requiring the insurer to give
Lessor at least ten days prior written notice of any alteration in the terms of
such policy or of the cancellation thereof. Lessee shall furnish to Lessor a
certificate of insurance or other evidence satisfactory to Lessor that such
insurance coverage is in effect; provided, however, that Lessor shall be under
no duty either to ascertain the existence of or to examine such insurance policy
or to advise Lessee in the event such insurance coverage shall not comply with
the requirements hereof. Lessee further agrees to give Lessor prompt notice of
any damage or loss. Lessor shall be named as the Loss Payee on such policies,
which shall be written by an insurance company of recognized responsibility.
Lessee agrees to insure the interest of any third party referred to in this
Agreement under a standard mortgagee clause. Evidence of such insurance coverage
shall be furnished to Lessor upon demand. If Lessee shall fail to provide such
insurance coverage or evidence thereof, then Lessor will have the right, but not
the obligation, to have such insurance protecting Lessor placed at Lessee’s
expense. Lessee’s expense shall include the full premium paid for such insurance
and any customary charges or fees of Lessor or of Lessor’s assignees associated
with such insurance. Lessee shall pay such amounts upon presentation by the
Lessor of such premiums and associated charges.

14. INDEMNIFICATION.

a. Lessee hereby agrees to assume liability for, and does hereby agree to
indemnify, protect, save, keep and hold Lessor and its respective successors,
assigns, legal representatives, agents and servants harmless from and against,
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs, expenses or disbursements (including reasonable legal
fees and expenses) of any kind and nature whatsoever (“collectively, “Claims”)
which may be imposed on, incurred by or asserted against Lessor or any of its
respective successors, assigns, legal representatives, agents and servants, in
any way relating to or arising out of: (i) this Agreement or any document
contemplated hereby, or the performance or enforcement of any of the terms
hereof; (ii) the development, ownership, possession, use, condition, or
operation, sale, other disposition of the Domain by Lessee or any other thing in
connection therewith; (iii) any misrepresentation made by Lessee, or any breach
of any representations, certifications and warranties contained in this
Agreement; and/or (iv) any trademark, copyright or patent infringement relating
to the Domain; provided, however, that Lessee shall not be required to indemnify
Lessor or its respective successors, assigns, legal representatives, agents and
servants, for Claims arising from Lessor’s bad faith, willful misconduct or
gross negligence. Lessee agrees that Lessor shall not be liable to Lessee for
any liabilities, Claims, losses, damages or expenses of any kind or nature
arising in strict liability or caused directly or indirectly by the inadequacy
of the Domain for any purpose or any deficiency or defect therein or the use or
maintenance thereof or any repairs, servicing or adjustments thereto or any
delay in providing or failure to provide any thereof or any interruption or loss
of service or use thereof or any loss of business unless caused by any bad
faith, willful misconduct or gross negliegence of Lessor. Should Lessor be
notified of a Claim, Lessor may seek written confirmation from Lessee concerning
Lessee’s obligations to indemnify Lessor. Lessee’s failure to provide such
confirmation may be considered a breach of this Agreement.

b. Promptly after receipt by Lessor under this Section 14 of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, Lessor shall, if a Claim for indemnification in
respect thereof is to be made against any indemnifying party under this
Section 14, deliver to the Lessee a written notice of the commencement thereof,
and the Lessee shall have the right to participate in, and, to the extent the
Lessee so desires, if Lessee is a named defendant in such action or proceeding,
to assume control of the defense thereof with counsel mutually satisfactory to
the Lessee and the Lessor; provided, however, that Lessor

 

Copyright © 2008

     7   



--------------------------------------------------------------------------------

shall have the right to retain its own counsel,if, in the reasonable opinion of
the Lessor, the representation by such counsel of the Lessor and the Lessee
would be inappropriate due to actual or potential differing interests between
the Lessor and any other party represented by such counsel in such proceeding.
Lessor shall cooperate fully with Lessee in connection with any negotiation or
defense of any such action or Claim by the Lessee and shall furnish to the
Lessee all information reasonably available to the Lessee that relates to such
action or Claim. The Lessee shall keep the Lessor fully apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. The Lessee shall not be liable for any settlement of any action, claim
or proceeding effected without its prior written consent, provided, however,
that the Lessee shall not unreasonably withhold, delay or condition its consent.
The Lessee shall not, without the prior written consent of the Lessor, which
consent shall not be unreasonably withheld conditioned or delayed, consent to
entry of any judgment or enter into any settlement or other compromise which:
(i) does not include as an unconditional term thereof the giving by the claimant
or plaintiff to such Lessor of a release from all liability in respect to such
indemnified liabilities or litigation; (ii) requires any admission of wrongdoing
by Lessor; or (iii) obligates or requires the Lessor to take, or refrain from
taking, any action. Following indemnification as provided for hereunder, the
Lessee shall be subrogated to all rights of the Lessor with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the Lessee within a
reasonable time of the commencement of any such action shall not relieve Lessee
of any liability to the Lessor under this Section 14, except to the extent that
the Lessee is prejudiced in its ability to defend such action.

15. DEFAULT.

Lessee shall be in default hereunder, and there shall be a breach of this
Agreement, in the event of any of the following:

a. Lessee fails to pay any installment of rent within ten days after the same
becomes due and payable.

b. Lessee attempts to remove, sell, transfer, encumber, sublet or part with
possession of the Domain or any items thereof, except as expressly permitted
herein.

c. Lessor receives notice of a valid order of a court of competent jurisdiction
that the Domain infringes on trademark rights of a third party or if the
cancellation or transfer of the Domain is ordered pursuant to an administrative
proceeding under ICANN’s Uniform Domain Name Dispute Resolution Policy.

d. Lessor receives notice of a valid court order of competent jurisdiction at
any time throughout the term of this Agreement, that Lessee did not have full
title, ownership, interest, rights or marketable title to the Domain immediately
prior to and upon executing this Agreement.

e. Lessee shall fail to observe or perform any of the other obligations required
to be observed or performed by Lessee hereunder, and such failure shall continue
uncured for ten days after written notice thereof to Lessee by Lessor.

f. Lessee ceases doing business as a going concern makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts as they
become due, files a voluntary petition in bankruptcy, is adjudicated a bankrupt
or an insolvent, files a petition seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
arrangement under any present or future statute, law or regulation, or files an
answer admitting the material allegations of a petition filed against it in any
such proceeding, consents to, or acquiesces in the appointment of, a trustee,
receiver, or liquidator of it or of all or any substantial part of its assets or
properties, or if it or its owners shall take any action looking to its
dissolution or liquidation. For purposes of this subsection 15(f), a “going
concern” opinion rendered by Lessee’s auditors in connection with the audit or
review of the Lessee’s financial statements shall not be deemed ceasing to do
business as a going concern.

g. Within thirty days after the commencement of any proceedings against Lessee
seeking reorganization, arrangement, readjustment, liquidation, dissolution or
similar relief under any present or future statute, law or regulation, such
proceedings shall not have been dismissed, or if within thirty days after the
appointment without Lessee’s consent or acquiescence of any trustee, receiver or
liquidator of it or of all or any substantial part of its assets and properties,
such appointment shall not be vacated.

 

Copyright © 2008

     8   



--------------------------------------------------------------------------------

16. REMEDIES.

In the event that Lessee is in default hereunder, then, in any such event,
Lessor may at its option do any or all of the following: (i) by notice to
Lessee, terminate this Agreement; (ii) whether or not this Agreement is
terminated, give appropriate notice to all parties including, but not limited
to, registrar(s) and/or take full possession and control of each and every
Domain; (iii) sell, dispose of, hold, use or lease any Domain as Lessor in its
sole discretion may decide, without any duty to account to Lessee and retain any
and all proceeds generated from the sale of the Domain to a third party; (iv) by
notice to Lessee, declare immediately due and payable all monies to be paid by
Lessee during the Term, and Lessee shall thereupon be obliged to pay such monies
to Lessor immediately, provided that Lessor may take the actions described in
the foregoing clauses (i), (ii) and (iii) only in the case of an event of
default under subsections (a), (b), (c) , (d), (f) or (g) of Section 15 and
after Lessor has provided Lessee with notice of such event of default,
describing such event of default in reasonable detail (“Default Notice”) and
Lessee shall not have paid to Lessor the Prepayment Amount (as defined
hereinabove), as described in Section 4, within 15 days following its receipt of
such default notice. Lessee shall in any event remain fully liable for
reasonable damages as provided by law and for all costs and expenses incurred by
Lessor on account of such default, including all court costs and attorney’s
fees. The waiver by Lessor of any breach of any obligation of Lessee shall not
be deemed a waiver of such obligation or of any subsequent breach of the same or
any other obligation. Except for Lessee’s payment of the Prepayment Amount
pursuant to Section 4 of this Agreement, the subsequent acceptance of payments
hereunder by Lessor shall not be deemed a waiver of any prior existing breach by
Lessee regardless of Lessor’s knowledge of such prior existing breach at the
time of acceptance of such payments. The rights afforded Lessor under this
paragraph shall not be deemed to be exclusive, but shall be in addition to any
other remedies provided by law. Further, in the event that Lessee is in default
pursuant to Sections 15(f) or (g) set forth hereinabove, Lessee agrees to use
commercially reasonable efforts to either: (i) assume this Agreement within five
(5) days of any bankruptcy petition by immediately curing any and all arrears
under this Agreement and assuming all payment obligations throughout the Term of
this Agreement; or (ii) reject this Agreement, in which case Lessee agrees and
acknowledges that Lessor can exercise any and all remedies hereunder without any
obligations to the bankrupt estate. In the event of an assumption of this
Agreement by the bankrupt estate, Lessor shall be entitled to enforce all of its
rights under the Bankruptcy Code, including it right to receive assurances from
Lessor that its bankrupt estate has sufficient funds to assume this Agreement
and make payments to Lessor in a timely fashion. Additionally, Lessee, or its
bankrupt estate, if applicable, agree to take all steps reasonably necessary,
including execution of any and all documents, evidencing Lessor’s entitlement to
any and all proceeds generated from the sale of the Domain to a third party.

17. PERFORMANCE OF OBLIGATIONS OF LESSEE BY LESSOR.

If Lessee shall be in default hereunder, Lessor may thereafter, without thereby
waiving any obligation of Lessee or such default, make the payment or perform or
comply with the Agreement, the nonpayment, nonperformance or noncompliance with
which caused such default, and the amount of such payment and the amount of the
reasonable expenses of Lessor incurred in connection with such payment or the
performance of or compliance with such agreement, as the case may be, shall be
payable by Lessee upon demand.

18. GENERAL.

a. This Agreement shall be deemed to have been made in the State of New Jersey,
without giving effect to that state’s choice of law principles, and shall be
governed in all respects by the laws of such state. Any dispute related to this
Agreement will be adjudicated in the appropriate federal or a state court
located in Bergen County, State of New Jersey.

c. This agreement constitutes the entire Agreement between Lessee and Lessor
with respect to the Domain, and no covenant, condition or other term or
provision may be waived or modified orally.

d. All notices hereunder shall be in writing and shall be delivered in person or
sent by registered or certified mail, postage prepaid, to the address of the
other party as set forth herein or to such other address as such party shall
have designated by proper notice.

 

Copyright © 2008

     9   



--------------------------------------------------------------------------------

e. During the term of this Agreement , Lessee agrees to provide Lessor with
copies of its quarterly and annual financial statements within three business
days of the date that Lessee would be required to file such financial statements
with the SEC in quarterly reports on Form 10-Q or annual reports on Form 10-K,
pursuant to the Securities Act of 1934 unless such information is filed with the
SEC through EDGAR and is available to the public through the EDGAR system.

f. If any part of this Agreement is contrary to, prohibited by, or deemed
invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

g. Lessee recognizes that if Lessee fails to timely perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
at law may prove to be inadequate relief to Lessor and that Lessor, if Lessor so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving that actual damages are not an
adequate remedy.

h. So long as Lessee shall not be in default of this Agreement, Lessor shall not
interfere with Lessee’s right of quiet enjoyment and use of the Domain.

i. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one instrument.

j. All understandings, representations, indemnities and warranties contained in
this Agreement, or any related document, shall survive the expiration or other
termination of this Agreement.

The remainder of this page was intentionally left blank.

 

Copyright © 2008

     10   



--------------------------------------------------------------------------------

 

ACCEPTED:      LESSEE (FULL LEGAL NAME): Domain Capital, LLC      Banks.com,
Inc.   

/s/ Robert J. Alfano

     222 Kearny Street, Suite 550 BY: Robert J. Alfano      BILLING ADDRESS   
ITS: Pres         DATE: 11/30/10              San Francisco         CITY        
CA    94108             STATE    ZIP      TELEPHONE NUMBER: (415) 962-9799     
E-MAIL ADDRESS: dodonnell@banks.com      DATED: November 24, 2010      The
undersigned certifies that the Domain shall be      used for business purposes
and agrees that no      modification to this Agreement will be effective     
unless made in writing and signed by both parties.     

/s/ Daniel O’Donnell

        AUTHORIZED SIGNATURE     

Daniel O’Donnell

        PRINT NAME   

 

Copyright © 2008

     11   



--------------------------------------------------------------------------------

LOGO [g127662g99r99.jpg]

ATTACHMENT “A”

TO

AGREEMENT NO. 1356 DATED NOVEMBER 17, 2010 (“Agreement”)

BETWEEN DOMAIN CAPITAL, LLC (“LESSOR”)

AND BANKS.COM, INC. (“LESSEE”)

SCHEDULE

 

   LEASE    600,000.00      RATE    15.00%      TERM - MONTHS    60      PAYMENT
   14,273.96  

 

PMT NO.

 

BEGINNING

BALANCE

 

PAYMENT

 

ENDING

BALANCE

 

PREPAYMENT

1   600,000.00   14,273.96   593,226.04   2   593,226.04   14,273.96  
586,367.41   693,723.13 3   586,367.41   14,273.96   579,423.04  

679,449.17

4   579,423.04   14,273.96   572,391.87  

665,175.21

5   572,391.87   14,273.96   565,272.81  

650,901.25

6   565,272.81   14,273.96   558,064.77  

636,627.29

7   558,064.77   14,273.96   550,766.62  

627,020.98

8   550,766.62   14,273.96   543,377.24  

617,342.62

9   543,377.24   14,273.96   535,895.50  

607,591.68

10   535,895.50   14,273.96   528,320.24  

597,767.60

11   528,320.24   14,273.96   520,650.28  

587,869.85

12   520,650.28   14,273.96   512,884.45  

577,897.86

13   512,884.45   14,273.96   505,021.55  

567,851.08

14   505,021.55   14,273.96   497,060.36  

557,728.95

15   497,060.36   14,273.96   488,999.66  

547,530.91

16   488,999.66   14,273.96   480,838.19  

537,256.38

17   480,838.19   14,273.96   472,574.71  

526,904.79

18   472,574.71   14,273.96   464,207.94  

516,475.56

19   464,207.94   14,273.96   455,736.58  

505,968.11

20   455,736.58   14,273.96   447,159.33  

495,381.86

21   447,159.33   14,273.96   438,474.86  

484,716.21

22   438,474.86   14,273.96   429,681.84  

473,970.57

23   429,681.84   14,273.96   420,778.91  

463,144.34

24   420,778.91   14,273.96   411,764.68  

452,236.91

25   411,764.68   14,273.96   402,637.78  

441,247.67

26   402,637.78   14,273.96   393,396.80  

430,176.02

27   393,396.80   14,273.96   384,040.30  

419,021.32

       

 

Copyright © 2008

     12   



--------------------------------------------------------------------------------

 

28

  384,040.30   14,273.96   374,566.85   407,782.97

29

  374,566.85   14,273.96   364,974.97   396,460.33

30

  364,974.97   14,273.96   355,263.20   385,052.77

31

  355,263.20   14,273.96   345,430.04   373,559.65

32

  345,430.04   14,273.96   335,473.95   361,980.34

33

  335,473.95   14,273.96   325,393.42   350,314.18

34

  325,393.42   14,273.96   315,186.88   338,560.52

35

  315,186.88   14,273.96   304,852.76   326,718.71

36

  304,852.76   14,273.96   294,389.46   314,788.09

37

  294,389.46   14,273.96   283,795.37   302,767.99

38

  283,795.37   14,273.96   273,068.85   290,657.73

39

  273,068.85   14,273.96   262,208.26   278,456.65

40

  262,208.26   14,273.96   251,211.90   266,164.07

41

  251,211.90   14,273.96   240,078.09   253,779.28

42

  240,078.09   14,273.96   228,805.11   241,301.62

43

  228,805.11   14,273.96   217,391.21   228,730.37

44

  217,391.21   14,273.96   205,834.65   216,064.83

45

  205,834.65   14,273.96   194,133.62   203,304.30

46

  194,133.62   14,273.96   182,286.33   190,448.07

47

  182,286.33   14,273.96   170,290.96   177,495.42

48

  170,290.96   14,273.96   158,145.63   164,445.62

49

  158,145.63   14,273.96   145,848.50   151,297.95

50

  145,848.50   14,273.96   133,397.64   138,051.68

51

  133,397.64   14,273.96   120,791.16   124,706.05

52

  120,791.16   14,273.96   108,027.09   111,260.33

53

  108,027.09   14,273.96   95,103.47   97,713.77

54

  95,103.47   14,273.96   82,018.30   84,065.61

55

  82,018.30   14,273.96   68,769.58   70,315.09

56

  68,769.58   14,273.96   55,355.24   56,461.44

57

  55,355.24   14,273.96   41,773.22   42,503.89

58

  41,773.22   14,273.96   28,021.43   28,441.66

59

  28,021.43   14,273.96   14,097.74   14,273.96

60

  14,097.74   14,273.96   (0.00)   0.00

All of the other remaining terms and conditions of the Agreement are
incorporated herein by reference.

 

Lessor:     Lessee: Domain Capital, LLC     Banks.com, Inc. By:  

/s/ Robert J. Alfano

    By:  

/s/ Daniel O’Donnell

Title:  

Pres

    Title:  

President & CEO

Date:  

11/30/10

    Date:  

11/24/10

 

Copyright © 2008

     13   